Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/11/20, is a national stage entry of PCT/GB2018/052597, filed on 9/13/18. A claim for foreign priority has been made to 1714736.4, filed on 9/13/17. A certified copy of the foreign priority application is of record. 

Status of Claims and Response to Restriction Requirement
Claims 1-2, 4, 6-8, 11, 19-20, 24-26, 28, 31, and 33-38 are pending as of the response filed on 1/18/22. Claims 3, 5, 9-10, 12-18, 21-23, 27, 29-30, and 32 have been canceled. Applicant’s election without traverse of invention I; and the species shown below in the reply filed on 1/18/22 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, also known as 3-((R)-1-hydroxy-2-(((R)-pentan-2-yl)amino)ethyl)phenol. The elected species and invention are encompassed by claims 1-2, 4, 6-8, 11, 19-20, 24-26, 28, 31, and 36-37. The restriction is made final. 
Claims 31, 33-35, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without1/18/22.
Claims 1-2, 4, 6-8, 11, 19-20, 24-26, 28, 31, and 36-37 were examined and are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-8, 11, 19-20, 24-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et. al., USP 2460144 (patented 1/25/1949).
The claims are drawn to the elected compound of formula (I), 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein R1 is n-propyl, R2 is methyl, R3 and R4 are both H, X is hydroxy (-ORd, Rd=H), n=1. 
Moore discloses hydroxyphenyl alkanolamines as therapeutics having bronchodilation and vasopressor activity (Title; col. 1, lines 1-25): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Moore discloses the compound 1-(meta-hydroxyphenyl)-1-hydroxy-2-(2-amylamino)-ethane, wherein “amyl” is known in the art as a 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Moore doesn’t exclude one  enantiomer over another, and therefore, from the compound disclosed by Moore, the various enantiomers of 1-(meta-hydroxyphenyl)-1-hydroxy-2-(2-amylamino)-ethane, including 3-((R)-1-hydroxy-2-(((R)-pentan-2-yl)amino)ethyl)phenol, would have been encompassed
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. Regarding claim 28, drawn to a pharmaceutical composition, the claim only requires the presence of the compound, with a pharmaceutical adjuvant, diluent, and/or carrier optional. Moore thus anticipates the claims. 


Claim(s) 1-2, 4, 6-8, 11, 19-20, 24-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, US 20050250944 A1 (publ. 11/10/2005, cited in an IDS).
The claims are drawn to a compound of formula I or a pharmaceutical salt thereof, 4-((R)-1-hydroxy-2-(((R)-pentan-2-yl)amino)ethyl)phenol, wherein R1=n-propyl, R2=methyl, R3, 4=both H, n=1, X = X is hydroxy (-ORd, Rd=H): 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. 
Although a species election was made, a rejection over an additional species was made to provide compact prosecution, with the understanding that search and examination has not been extended to all of the claimed species of compounds, and that the species election is not withdrawn. 
Chen discloses synephrine derivatives for treating diseases, conditions, or disorders modulated by the β3-adrenergic receptor (Title & abstract; para [0003]). Chen discloses the synephrine derivatives to include all stereoisomers, e.g., enantiomers of the compounds (para [0029]). Chen discloses the following compound as a synephrine derivative (p. 10, see formula (45), & p. 28): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. The structure of the compound of formula (45) as shown doesn’t exclude the different enantiomers, and therefore encompasses 4-((R)-1-hydroxy-2-(((R)-pentan-2-yl)amino)ethyl)phenol. Regarding claim 28, drawn to a pharmaceutical composition, the claim only requires the presence of the compound, with a pharmaceutical adjuvant, diluent, and/or carrier optional. Chen thus anticipates the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 20050250944 A1 (publ. 11/10/2005, cited in an IDS), as applied to claims 1-2, 4, 6-8, 11, 19-. 
The claims are drawn to a combination product comprising: (a) a compound as defined in claim 1; a pharmaceutical composition comprising a compound as defined in claim 1, and optionally one or more pharmaceutically acceptable adjuvant, diluent, and/or carrier (see claim 37); and (b) one or more other therapeutic agents that are useful in the treatment of hyperglycemia or a disorder characterized by hyperglycemia.
Chen discloses as discussed previously. Additionally, Chen teaches diseases, disorders, and conditions to be treated via β3 adrenergic receptor modulation in an animal to include diabetes (para [0021], [0118], [0129]). Chen teaches pharmaceutical compositions comprising a synephrine derivative in combination with one or more carriers, excipients, wetting agents, and/or adjuvants (para [0127]). Chen further teaches combinations of different synephrine derivatives in a pharmaceutical composition (para [0118]). Chen teaches the synephrine derivatives can be administered orally, buccally, transdermally, or parenterally (para [0126]). Hyperglycemia is a hallmark of type 1 and 2 diabetes, as taught by Chait (Abstract; p. S335, 1st para). It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have combined the compound of formula (45) with an additional synephrine derivative as taught by Chen that is useful for treating a disorder characterized by hyperglycemia, diabetes, in a mixture in a pharmaceutical composition, suitable for administration in combination, as recited by claims 36-37, with a reasonable expectation of success, because Chen teaches synephrine derivatives, and combinations thereof, including the compound of formula (45) to have utility for treating 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-8, 11, 19-20, 24-26, 28, 31, and 36-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4, 6, 10, 13, 21-22, 26, 30, 32, 37, 45, and 46 of copending Application No. 16646497 (reference application). The instant claims are drawn to a compound of formula (I), a pharmaceutical composition comprising a compound of formula (I), a combination product, and a kit of parts: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The copending claims are drawn to a compound of formula (I), a pharmaceutical composition comprising a compound of formula (I), a combination product, and a kit of parts: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. The compounds of the instant claims overlap structurally with those claimed in the copending application, because (X) of the instant claims includes halogen, e.g., fluoro, which is a required substituent of the phenyl ring of the compounds of the copending claims; furthermore, the other variables, e.g., R2 and R3 correspond to R3 and R4 of the instant claims, and include C2 alkyl optionally substituted by halo. Furthermore, claim 32 of the copending application is drawn to the following compound: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. This compound is clearly included within the instant claims of formula (I), having X=fluoro, n=1, R3, R4=both H, R2=methyl; and R1=n-propyl; see for instance instant claim 26, which recites the same compound. Additionally, the stereochemistry with respect to group R2 is the same as recited by the instant claims. 
Both sets of claims are additionally drawn to compositions comprising the compounds, a combination product comprising a compound of formula (I) with one or more other therapeutic agents useful for treating hyperglycemia or a disorder characterized by hyperglycemia (see instant claim 36 and copending claim 45); and a kit of parts comprising a compound of formula (I) and one or more other therapeutic agents useful for treating hyperglycemia or a disorder characterized by hyperglycemia (see instant claim 37 and copending claim 46). The instant and copending claims are as such not patentably distinguishable. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Information Disclosure Statements
The IDS filed on 7/15/20; 5/7/21; 7/30/21; 11/12/21; 12/1/21; 12/16/21; 1/18/22; and 1/27/22 have been considered. 

Conclusion
Claims 1-2, 4, 6-8, 11, 19-20, 24-26, 28, 31, and 36-37 were examined and are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner




/SARAH PIHONAK/Primary Examiner, Art Unit 1627